35 So. 3d 1007 (2010)
M.V., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-1651.
District Court of Appeal of Florida, Third District.
May 26, 2010.
*1008 Carlos J. Martinez, Public Defender, and Melissa C. Del Valle, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Michael C. Greenberg, Assistant Attorney General, for appellee.
Before GERSTEN, SHEPHERD and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. See Hernandez-Alberto v. State, 889 So. 2d 721, 730 (Fla.2004).